                                               IT l.JSDC SONY
                                               :'DOCUMENT

UNITED STATES DISTRICT COURT
                                                  · LECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                       •< )C #: _ _ _--rl---,,-+-""1"'<"-
                                                   J, '.TY-:   PTT.ED:
 UNITED ,STATES OF AMERICA                     L ..::=::::-;: •-.-



              -against-                       00-cr-216 (JSR)
 JUAN JOSE LAJARA,                            ORDER
              Defendant.

JED S. RAKOFF, U.S.D.J.

      On April 5, 2001, Juan Jose Lajara pled guilty to a RICO

charge based on two underlying racketeering acts: conspiracy to

murder and conspiracy to kidnap. The kidnapping occurred during

the commission of and in connection with the crime of possession

with intent to distribute one kilogram of cocaine. Based on

these racketeering acts, Lajara was sentenced to a total of 240

.months imprisonment. Lajara now moves under 18 U.S.C. §

3582 (c) (1) (B)   for a reduction in the term of his imprisonment

based on Section 404(b) of the First Step Act of 2018, P.L. 115-

391, § 404(b), 132 Stat. 5194, 5220 (2018). Lajara also moves

for the appointment of counsel to supplement this motion.

      Under the First Step Act and Section 3582 (c) (1) (B), courts

may reduce the sentences of defendants who were sentenced

without the benefit of the Fair Sentencing Act otily "to the

extent" those defendants' statutory sentencing exposure would be

different under the Fair Sentencing Act's modified drug weight

 thresholds. See 18 U.S.C.     §   3582(c) (1) (B)        (providing that a
court "may modify an imposed term of imprisonment to the extent

otherwise expressly permitted by statute"); First Step Act of

2018, P.L. 115-391,   §   404 (a)- (b)   (permitting a court to "impose

a reduced sentence as if sections 2 and 3 of the Fair Sentencing

Act of 2010 .      were in effect at the time the covered offense

was committed").

     The Fair Sentencing Act would have no such impact on

Lajara's sentence. Although Lajara's kidnapping charge was drug-

related, this fact had no impact on his sentence. Lajara's

Guidelines range was based solely on the conspiracy to murder

racketeering act because it had the highest offense level of 43.

Because the offense level of the kidnapping act was eleven

levels less serious, it was disregarded. Accordingly,

resentencing is not warranted under the First Step Act and

Lajara's motions are hereby denied.

     SO ORDERED.

Dated:    New York, NY

          January Jj__, 2020                   JED S. RAKOFF, U.S.D.J.
